Title: From Benjamin Franklin to William Franklin, 2 February 1774
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, Feb. 2. 1774
This Line is just to acquaint you that I am well, and that my Office of Deputy-Postmaster is taken from me. As there is no Prospect of your being ever promoted to a better Government, and That you hold has never defray’d its Expences, I wish you were well settled in your Farm. ’Tis an honester and a more honourable because a more independent Employment. You will hear from others the Treatment I have receiv’d. I leave you to your own Reflections and Determinations upon it, and remain ever, Your affectionate Father
B Franklin
W. Franklin
 
Addressed: To / His Excelly. William Franklin, / Governr of New Jersey / Burlington / viâ N York / per Packet.
Endorsed?: B.F. to W.F. / Feby. 2d. 1774.
  Notation: Letter from Dr. Franklin to Govr. Franklin Feb. 2, 1774  Mentioning: his Office be taken away  Intimating a Wish that the Govr. would resign his.
